DECISION AND JUDGMENT
{¶ 1} Relator, Brian Wickensimer, has filed, pro se, a petition for writ of mandamus against respondent, Toledo Correctional Institution Inspector of Institutional Services Bill Bartleson. Relator, an inmate at the Toledo Correctional Institution, complains that respondent has consistently failed to handle relator's grievances in accordance with established procedural guidelines. *Page 2
 {¶ 2} We need not reach the merits of relator's petition, because the petition is fatally defective due to relator's failure to attach an affidavit detailing relator's prior civil actions.
 {¶ 3} R.C. 2969.25 relevantly provides:
 {¶ 4} "(A) At the time that an inmate commences a civil action or appeal against a government entity or employee, the inmate shall file with the court an affidavit that contains a description of each civil action or appeal of a civil action that the inmate has filed in the previous five years in any state or federal court. The affidavit shall include all of the following for each of those civil actions or appeals:
 {¶ 5} "(1) A brief description of the nature of the civil action or appeal;
 {¶ 6} "(2) The case name, case number, and the court in which the civil action or appeal was brought;
 {¶ 7} "(3) The name of each party to the civil action or appeal;
 {¶ 8} "(4) The outcome of the civil action or appeal, including whether the court dismissed the civil action or appeal as frivolous or malicious under state or federal law or rule of court, whether the court made an award against the inmate or the inmate's counsel of record for frivolous conduct under section 2323.51 of the Revised Code, another statute, or a rule of court, and, if the court so dismissed the action or appeal or made an award of that nature, the date of the final order affirming the dismissal or award."
 {¶ 9} Our review of the petition reveals that relator has failed to comply with R.C. 2969.25; that is, he has failed to attach an affidavit to the complaint for a writ of *Page 3 
mandamus describing each civil action or appeal filed within the previous five years in any state or federal court.
 {¶ 10} Relator's failure to comply with R.C. 2969.25 requires the dismissal of this complaint for writ of mandamus. See State v.Fleegle (Feb. 20, 2009), 5th Dist. No. CT08-0064, ¶ 10, citing State exrel. Zanders v. Ohio Parole Bd, 82 Ohio St.3d 421, 1998-Ohio-218, andAlford v. Winters, 80 Ohio St.3d 285, 1997-Ohio-117.
 {¶ 11} Accordingly, relator's complaint is dismissed at relator's costs.
COMPLAINT DISMISSED.
Peter M. Handwork, J., William J. Skow, P.J., Thomas J. Osowik, J., CONCUR. *Page 1